Title: To Benjamin Franklin from John James Doerner, 8 October 1777
From: Doerner, John James
To: Franklin, Benjamin


Paris 8th. Octr. 1777.
Mr. Doerner just arrived from London tho’ unknown to Doctor Franklin begs leave to present his Respects to Him, and takes the liberty to trouble the Doctor with the enclosed for Sir James Jae (an acquaintance of Doerner’s) that he may be pleased to forward it to Him to Spa in Germany where he understands Sir James at present is, if the Doctor is in correspondance with Him and proposes to write to Him shortly, if not to direct only the letter if He knows his adress and return it by the Bearer or send it as soon as convenient to Mr. Doerner’s Brothers house here Messieurs Lavabre Doerner & Co. Banquiers Rue du Maille; Doerner flatters himself the Doctor will excuse the liberty of the trouble which he would not have given Him could he have discovered any other means to obtain Sir James’ direction.
 
Addressed: A Monsieur / Monsieur Le Docteur francklin / à Passy.
Notation: Doerner 8 Oct. 77.
